Title: To James Madison from Thomas Thompson, 6 November 1804 (Abstract)
From: Thompson, Thomas
To: Madison, James


6 November 1804, Baltimore. “It being the opinion of our Merchants who are Traders to the Island of Saint Croix, that a Commercial Agent or Consul appointed to reside in that Island, could render important services; I take the liberty from my Knowledge of the Character, Respectability, and Integrity of Mr Edward Dewhurst, a Merchant of Saint Croix, to recommend him to the Government, as a person worthy of, and in all respects qualified for such an Office. Indeed, so satisfied am I that he will be usefull in such a station, and acquit himself with Honor, and Satisfaction to all who may be interested, that I venture to solicit the appointment for him.”
